248 S.W.3d 639 (2008)
THE LINDELL PROFESSIONAL BUILDING, Plaintiff/Respondent,
v.
Cassie SLATER d/b/a Midwest Insurance Agency and Midwest Financial Services, Defendant/Appellant.
No. ED 89678.
Missouri Court of Appeals, Eastern District, Division Four.
March 25, 2008.
Metro Law Firm, LLC, Elbert A. Walton, Jr., St. Louis, MO, for Appellant.
Sean P. O'Hanlon, Randall J. Reinker and Sean O'Hanlon, Kruse, Reinker, & Hamilton, LLC, St., Louis, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Cassie Slater, d/b/a as Midwest Insurance Agency and Midwest Financial Services, appeals from the trial court's judgment (judgment) in favor of The Lindell Professional Building (Lindell) on Lindell's unlawful detainer petition to recover damages and possession of property.[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. See Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Given our disposition of the case, Lindell's motion to strike Slater's reply brief is denied.